Title: Notes on Jay’s and Monroe’s Treaties, 31 December 1806
From: Jefferson, Thomas
To: 


                        
                            
                                Dec 1806
                            
                        
                        
                     
                        - Art.
                        3.
                        E. India trade. [Jay’s] but worse innovn 1. Jay’s 2. this 3. none the outward voyage direct. what wd be our situan if the article was expunged.
                     
                     
                        
                        
                        1. British duties. 2. secured by treaty
                     
                     
                        +
                        5.
                        tonnage reciprocal.
                     
                     
                        
                        
                        Brit. & Amer. vessels nearly identified but the convoy duty remains
                     
                     
                        *
                        6.
                        W. India. trade. nothing secured
                     
                     
                        –
                        8.
                        expressly abandons principle free ships free goods.
                     
                     
                        +
                        9.
                        Contraband of war
                     
                     
                        –
                        10.
                        Blockade. not defined.
                     
                     
                        
                        
                        a letter promised, but none given
                     
                     
                        +
                        11.
                        colonial trade indirect during present hostilities
                        
                     
                     
                        *
                        12.
                        5 mi. jurdn. very doubtful if shd be accepted.
                     
                     
                        –
                        17.
                        Officers to be treated with respect. strike it out if possible. if not limit the number.
                     
                     
                        –
                        
                        no provision against impressments
                     
                     
                        –
                        
                        none for indemnificns; but the right is reserved.
                     
                     
                        –
                        
                        They propose to proceed to a Convention giving the Louisiana Indn. trade to Gr. Br. for some accomodns in Canada, Nov. Scotia &c
                     
                     
                        –
                        
                        the declaration. withdraw or modify. sine qua non
                     
                  
                    